Citation Nr: 1126824	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  09-25 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUES

1.  Entitlement to service connection for ischemic heart disease.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for hearing loss.



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to April 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The issues of entitlement to service connection for hypertension and hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran, who served in the Republic of Vietnam during the Vietnam War, currently manifests ischemic heart disease to a compensable level.


CONCLUSION OF LAW

The criteria for service connection for ischemic heart disease have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010); 75 Fed. Reg. 53202 (Aug. 31, 2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has raised a claim of entitlement to service connection for cardiovascular disease.  A recent VA Compensation and Pension (C&P) examination in November 2010 reflected a diagnosis of ischemic heart disease, status post coronary artery bypass grafting (CABG).

On October 13, 2009, in accordance with authority provided in 38 U.S.C.A. § 1116, the Secretary of Veterans Affairs announced his decision to establish presumptions of service connection, based upon exposure to herbicides within the Republic of Vietnam during the Vietnam era, for three new conditions which included ischemic heart disease.  The Secretary subsequently directed the Board to stay action on all claims for service connection that cannot be granted under current law but that potentially may be granted based on the planned new service connection presumptions based upon exposure to herbicides in the Republic of Vietnam during the Vietnam era.

On August 31, 2010, VA published a final rule amending 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  Ischemic heart disease was defined as including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  75 Fed. Reg. 53202 (Aug. 31, 2010).

However, the rule was identified as a major rule and, thus, the implementation of the rule was subject to the provisions of the Congressional Review Act (CRA).  The CRA requires an agency to wait 60 days before implementing a major rule to allow Congress the opportunity to review the regulation.

On October 29, 2010, the Secretary issued a memorandum lifting the stay of appeals affected by the new herbicide-related presumptions.  On November 1, 2010, the Chairman of the Board lifted the stay of appeals affected by the new herbicide related presumptions.  See Chairman's Memorandum 01-10-37 (Nov. 1, 2010).  Thus, the Board may proceed with adjudication of this appeal.

The facts of this case may be briefly summarized:  The Veteran served in the Republic of Vietnam during the Vietnam War.  Thus, he is presumed to have been exposed to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(iii).  The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 U.S.C.A. § 1116(a)(4); 38 C.F.R. § 3.307(a)(6)(i).

As reported above, VA has issued a final rule adding ischemic heart disease as a disease presumed to have been caused by herbicide exposure.  75 Fed. Reg. 53202 (Aug. 31, 2010) (codified at 38 C.F.R. 3.309(e).  The Veteran has been diagnosed with ischemic heart disease.  Given his past history of coronary artery bypass grafting, he meets the 10 percent manifestation requirement of 38 C.F.R. § 3.307(a)(6)(ii).  See generally 38 C.F.R. § 4.104, Diagnostic Code 7017.  Accordingly, the appeal is granted.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefit being decided on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

ORDER

Service connection for ischemic heart disease is granted.


REMAND

The Veteran has reported filing a claim for disability benefits with the Social Security Administration.  The Board notes that relevant records for the purpose of 38 U.S.C.A. § 5103A are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim.  Golz v. Shinseki, 590 F.3d 1343 (Fed. Cir. 2010).  The legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records.  Id.  

On the facts of this case, the Board cannot determine whether or not records pertaining to the Veteran's application for Social Security disability benefits are relevant.  As such, the Board will remand this case to ensure complete development of the claims.

On remand, the RO is instructed to reconsider the claim of service connection for hypertension on a secondary service connection theory in light of the grant of service connection for ischemic heart disease.  This remand will also allow the Veteran the opportunity to provide further evidence and/or argument on this issue, if he so desires.

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of the Veteran's VA treatment for hypertension and hearing loss since October 2009.

2.  The RO should obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

3.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


